FIREPOND, INC. CERTIFICATE OF CHIEF FINANCIAL OFFICER JANUARY 5, 2009 The undersigned does hereby certify that he is Vice President, Chief Financial Officer of Firepond, Inc., a Delaware corporation (the “Company”), and his capacity as Vice President, Chief Financial Officer of the Company is authorized to execute and deliver this Certificate by and on behalf of the Company, and hereby further certifies as follows: 1.This Certificate is furnished pursuant Section 14(k) to the Amended and Restated Senior Secured Convertible Notes (the “Exchanged CAP Notes”), dated as of April 24, 2008, by the Company in favor of the Holders (as defined therein) and Section 10(k) to the Amended and Restated Senior Secured
